UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-2012


COASTAL COAL-WEST VIRGINIA, LLC,

                Petitioner,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; RICHARD L. MILLER,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(13-0213 BLA)


Submitted:   April 28, 2015                  Decided:   May 12, 2015


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Jeffrey R. Soukup, JACKSON KELLY PLLC, Lexington, Kentucky, for
Petitioner. Otis R. Mann, Jr., Charleston, West Virginia; Sean
Gregory   Bajkowski,   UNITED   STATES   DEPARTMENT   OF    LABOR,
Washington,   D.C.;   Helen   Hart  Cox,   OFFICE   OF    WORKERS’
COMPENSATION PROGRAMS, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Coastal      Coal-West    Virginia          (“Employer”)      petitions      this

court for review of the Benefits Review Board’s (“Board”) orders

affirming the Administrative Law Judge’s (“ALJ”) order awarding

former miner Richard L. Miller benefits under the Black Lung

Benefits Act (“Act”), 30 U.S.C. §§ 901-945 (2012), and denying

its    motion    for   reconsideration         and    rehearing      en    banc.      We

dismiss the petition for lack of jurisdiction.

       Our    jurisdiction      to   review    the     Board’s     final    orders    is

defined by statute:

       Any person adversely affected or aggrieved by a final
       order of the Board may obtain a review of that order
       in the United States court of appeals for the circuit
       in which the injury occurred, by filing in such court
       within sixty days following the issuance of such Board
       order a written petition praying that the order be
       modified or set aside.

33 U.S.C. § 921(c) (2012); see 20 C.F.R. § 802.406 (2014).                           If,

however,      the    aggrieved       party     files       a    timely     motion    for

reconsideration of the Board’s order, the sixty-day period runs

from    the     Board’s   disposition         of    that       motion.      20   C.F.R.

§ 802.406.       To be timely, a motion for reconsideration must be

filed within thirty days after issuance of the Board’s decision.

20 C.F.R. § 802.407 (2014).              The sixty-day period for seeking

review of the Board’s order in this court is jurisdictional.

Adkins v.      Dir.,   Office    of   Workers’        Comp.     Programs,    889 F.2d
1360, 1363 (4th Cir. 1989).

                                         2
     In    this      case,    the    Board    issued   its    order    affirming       the

ALJ’s award of benefits on December 23, 2013.                        Employer did not

file its motion for reconsideration until January 24, 2014, two

days after expiration of the thirty-day reconsideration period.

Thus, Employer’s motion did not toll the sixty-day period for

filing    a   petition       for    review    in    this    court,    and    Employer’s

petition for review, dated September 25, 2014, was filed more

than seven months beyond expiration of the sixty-day period.                            As

a result of Employer’s untimely filing, we lack jurisdiction to

review the Board’s order affirming the ALJ’s award of benefits.

     Additionally, to the extent that Employer seeks review of

the Board’s order denying reconsideration — the only order for

which the petition for review was timely — that order is not

reviewable by this court.              Betty B Coal Co. v. Dir., Office of

Workers’      Comp.    Programs,      194 F.3d 491,    496    (4th    Cir.   1999)

(stating      that     an     order    of    the    Board     that     merely      denies

reconsideration is not reviewable).

     Accordingly, we dismiss Employer’s petition for review for

lack of jurisdiction.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before       this    court    and   argument    would       not   aid   the

decisional process.

                                                                   PETITION DISMISSED



                                             3